a2.

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X
MARUT PANCHITKAEW, on behalf of himself | d
All others similarly situated, 2nd AMENDED
Plaintiffs, COMPLAINT
-against- JURY TRIAL
PP DEMANDED
Nassau County et al, New York City et al, NY Attorney General et al, fy
Thailand Royal Police Department, United States Postal Service, ; 2019-CV-09686
USPS Postal inspector, Postman Michael Judice, Post man, Michael ee ~
Castellano, Post Master Carol Does, Lt. Daniel Darizi, Detective ~ .
Daniel Steller, PO Michael Palazzo, Judy Bluméhberg,| Belinda m, oy a So co
Bellamy, Christine Maloney, Kevin Cummingé; Steven Sabat; Joel * . aS Ss
Ewing, Logan Gettings, Kasmir Ahuja, Chade Schupler, PO’ NL ‘ Oo, » ee!
John/Jane Doe, Detective John/Jane Doe, Neighbors | lohn/iane Dee. SEE ~ ff a
Ts, Ne SN 4 o a “2
Defendants. | ey SS fo _~ ef me Me
i ey x oN “Py S :

INTRODUCTION wy

1. This is a civil rights action brought by Plainti Marut Panchitkaew, to seek whicet for the

Defendants’ violations of his rights secured by the

  

tiv

Civil Rights Act of and 1871, 42 U.S.C. §1983, 18

U.S.C. §1708, 18 U.S.C. §2511, 29 U.S.C. §440, 18 U.S.C. §249, 28 U.S.C. §1331, and the rights secured

by the First, Fourth, Fifth and Fourteenth Amendm

rights secured under the Constitutions of the State

GOB§11-104, N.Y. CPLR 215(3) and the common la\

 

ents to the United States Constitutions and the
lof New York, Article 1, Sections 11 and 12, N.Y.C.L.

 

of the State of New York. Plaintiff seeks

compensatory and punitive damages, injunctive an declaratory relief, and such other relief as this

Court deems equitable and just.

2. The fundamental cause of this is lawsuit wa

been violated in countless occasions. He has been

 

that Plaintiff and his Constitution Rights have

| arassed since the end of the Year of 2014 when

he was invited by Federal Bureau Of Investigation ( BI) to give information pertain to the Public

Corruption case involving one of Nassau County Pol

police department exploit the loop-hole within the

 

ice Department (NCPD) officials. Nassau County

system of law with the sole purpose of ruining

against Plaintiff by having Complainants/Neighbors|falsely filed criminal complaints against Plaintiff

resulting in him being falsely investigated for more

than five [5] years. This is an Act of Retaliation

against Plaintiff for disclosing certain confidential pertaining to the misconducts by this NCPD officer

 
 

 
 
 
 
 
   

and his team/unit (8" Precinct of NCPD). As a r sult, Plaintiff lost his jobs once after another with a
falsely claimed notifications that he was under olice Investigation.

Plaintiff also suffer “Fail to Intervene” by Agen lies and numerous traffic citations retaliated by NCPD.
3. Plaintiff brings this action to challenge v olations of their constitutional rights to engage in
First, Fourth, Fifth and Fourteenth Amendment: , liberty and the right to live freely. On information
and belief, Defendant County of Nassau, City of New York have, acting through their Nassau County
Police Department (NCPD), New York Police De : artment (NYPD) respectively; developed,
implemented, enforced, encouraged and sanctit ned a de facto policy, practice, and/or custom of
unlawfully interfering with and/or illegally surv jllance, falsely investigating, without reasonable
suspicion or probable cause, individuals who ext rcise their rights under the First, Fourth, Fifth and
Fourteenth Amendments by producing statemet t and filing complaint{s] to Federal Bureau of

4 Suing (INPROPRIA PERSONA) NCPD for false

arrested Plaintiff on February 17", 2016 [See: EDNY 2:19CV00956].

Intelligence (FBI) for NCPD Public Corruption an

4. All of the aforementioned acts deprived plaintiff of the rights, privileges and immunities
guaranteed to constituents of the United States , y First, Fourth, Fifth and Fourteenth Amendments
to the Constitutions of the United States of Ame fica and were therefore in violation of 42 U.S.C. §
1983. Nassau County and its Arm Force, NCPD, s jould have intervened, provide protection, helping
Plaintiff with his issue as he and his family of wh im live in the said county where jurisdiction is in
their hands. :
5. Plaintiff bring this action to challenge violations of their Federal and State constitutional
Rights on Nassau County et al and other Defendants for Retaliation, Illegal Surveillance and False
Investigation, Failure to intervene/omission to setve and protect Plaintiff from Hate Crime,

Harassment, Assaults in an on-going manner.

JURISDICTION

 

6. Jurisdiction is conferred upon this Court by 28 U.S.C. §1331 and §1343(3) and (4), as this
action seeks redress for the violation of Plaintiff’ cAnstitutional and civil rights.

7. Plaintiff’ claims for declaratory and injunctive relief are authorized by 28 U.S.C. §2201 and
§2202 and Rule 57 of the Federal Rules of Civil Procedure.

 

8. Plaintiff further invoke this Court's supplemental jurisdiction, pursuant to 28 U.S.C. §1367(a),
over any and all state constitutional and state law slaims that are so related to the claims within the

original jurisdiction of this Court that they form pa t of the same Case or controversy.

 
 

 

6. Venue is proper in the United States District Cou

to 28 U.S.C. §1391(b) and (c) because at least oni

District.

JURY DE!

7.

Plaintiff demand a trial by jury in this action

8. Plaintiff Marut Panchitkaew (“Panchitkaew”)
State Of New York, Nassau County. |
9. Nassau County is a municipal corporation du

 
    
   

rt for the Southern District of New York pursuant

of the Defendants resides in the Southern

AND
. n each and every one of his claims. :

at all times relevant hereto, resident of the

ly incorporated and authorized under the laws of

the State of New York pursuant to §431 of its Charter. The County of Nassau (NY) is authorized under

the laws of the state of New York to maintain a polit
Department ("NCPD") which acts as its agent in the
ultimately responsible. Nassau County District Attor
Investigation/Prosecution. Nassau County Social Se |
Health. Nassau County Attorney which acts as its a
assumes the risks incidental to the maintenance of :
(NCSS), County Attorney (NCA) force[s] and the emg
agents/investigators/officers.
10.
the State of New York pursuant to §431 of its Charte

New York City is a municipal corporation dul

laws of the state of New York to maintain a police d

 
 

e department, the Nassau County Police
area of law enforcement and for which it is

hey which acts as its agent in the area of Criminal

 

ice which acts as its agent in the area of Public

nt in the area of Legal Affair. The County

Police, District Attorney (NCDA), Social Service

loyment of the aforementioned

y incorporated and authorized under the laws of

er. The city of New York is authorized under the

partment, the New York City Police Department

("NYPD") which acts as its agent in the area of law Jtorcomen and for which it is ultimately

responsible. The City assumes the risks incidental ta
employment of the aforementioned police officers/
11. :
employed, supervised and controlled the individual
12.

controlled the individual Defendants.

At all relevant times, the City of New York ar

13. | NYAG Defendants is a state corporation duly
the State of New York.
14.

the maintenance of a police force and the

detectives.

At all relevant times, the County of Nassau (NY) and its NCPD, NCDA, NCSS, NCA hired,

Defendants.

d its NYPD hired, employed, supervised and

incorporated and authorized under the laws of

USPS is a federal government responsible for providing postal service in the United States,

 
 

 
  
  
 

including its insular areas and associated states and fort ally subject to oversight and direction by the
United States Attorney General (“USAG”). 1 |

15. The Royal Thai Police (RTP) is the national polic : force of Thailand. The RTP is frequently
recognized as the fourth armed force of Thailand. | ;

16. Kashmir Ahuja is Plaintiff's former partner resid s on 324 Blacksmith Rd, Levittown, NY 11756.
17. Steven Sabat is Plaintiff's neighbor resides on 42 7 Gardiners Avenue, Levittown, NY 11756.

18. Joel Ewing is Plaintiffs neighbor resides on 438 ardiners Avenue, Levittown, NY 11756.

19. Logan Gettings is Plaintiff's neighbor resides on 453 Gardiners Avenue, Levittown, NY 11756.
20. Chad Schupler is Plaintiff's neighbor resides on 0 Spring Lane, Levittown, NY 11756.

21. Kevin Cummings is and/or were at all times rele ant herein, officers, employee, and/ agents of
the Nassau County Attorney (NCA), a sub municipal a lency of the County. He is duly appointed and
acting as Investigator of the NCA. Kevin Cummings su d in his individual and official capacities.

22. Defendant Judy Blumenberg is and/or was at alt times relevant herein, an officer, employee,
and agent of the NYAG — Consumer Bureau. |
23. Defendant Christine Maloney is and/or were atjall times relevant herein, officers, employee,
and agents of the Nassau County District Attorney (N DA), a sub municipal agency of the Nassau
County. She is duly appointed and acting as Liaison o} the NCDA — Public Corruption Bureau. Christine
Maloney sued in her individual and official capacities
24. Defendant Belinda Bellamy is and/or were at all times relevant herein, officers, employee, and
agents of the Nassau County Social Service (NCSS), alsub municipal agency of the Nassau County. She
is duly appointed and acting as Investigator of the NCSS. Belinda Bellamy sued in her individual and

official capacities.

 

 

25. Defendant Police Officer Daniel C. Steller (“Steller”) is and/or was at all times relevant herein,
an officer, employee, and agent of the NCPD — Inter al Affair, a sub municipal agency of the County.
He is duly appointed and acting as an Internal Affair of the NCPD. Steller is sued in his individual and
official capacities.
26. Defendant Police Officer Daniel J. Danzi (“D anzi”) is and/or were at all times relevant herein,
officers, employee, and agents of the NCPD - Inter al Affair, a sub municipal agency of the County.
They are duly appointed and acting as Internal Affa r of the NCPD. Danzi sued in his individual and
official capacities. |
27. Defendant police officers/detective John/Ja e Doe (“John/Jane Doe”) are and/or were at all

times relevant herein, officers, employees, and age nts of the NCPD, a municipal agency of the
 

County. John/Jane Doe are duly appointed and acting a 3 police officers and detective of the NCPD.
John/Jane Doe are sued in their individual and official ci pacities.

28. Defendant police officers/detective John/Jane D e (“John/Jane Doe”) are and/or were at all
times relevant herein, officers, employees, and agents | f the NYPD, a municipal agency of the
County. John/Jane Doe are duly appointed and acting police officers and detective of the NYPD.
John/Jane Doe are sued in their individual and official fapacities.

29. Defendant police officers/detective John/Jane : oe (“John/Jane Doe”) are and/or were at all
times relevant herein, officers, employees, and agents/of the Royal Thai Police (RTP), an independent
agency of Thailand Government. John/Jane Doe are duly appointed and acting as police officers and
detective of RTP. John/Jane Doe are sued in their individual and official capacities.

30. Defendants John/Jane Doe — (NCPD Defendants) were, at all relevant times relevant herein,

on duty with the NCPD on June 2015 till date.

 

31. Defendants John/Jane Doe — (NYPD Defendants) were, at all relevant times relevant herein,
on duty with the NCPD on June 2015 till date. |
32. Defendants John/Jane Doe — (RTP Defendants) were, at all relevant times relevant herein, on

duty with the RTP on June 2015 till date.

 

33. Atalltimes relevant herein, NCPD Defendants were acting under the color of state law in

the course and scope of their duties and functions as| agents, employees and officers of the County

 

and/or the NCPD in engaging in the conduct describ ad herein. At all times relevant herein, the

 
  
 
 

individual Defendants have acted for an on behalf o , the County and/or the NCPD with the power
and authority vested in them as officers, agents and employees of the County and/or the NCPD
and incident to the lawful pursuit of their duties as ifficers, employees and agents of the County
and/or the NCPD.

34. At all times relevant herein, NYPD Defendan is were acting under the color of state Jaw in
the course and scope of their duties and functions as agents, employees and officers of the City

and/or the NYPD in engaging in the conduct descri Jed herein. At all times relevant herein, the

individual Defendants have acted for an on behalf if the County and/or the NYPD with the power

|
|

and authority vested in them as officers, agents and employees of the City and/or the NYPD and
incident to the lawful pursuit of their duties as offiders, employees and agents of the City and/or
the NYPD.
35.  Atall times relevant herein, RTP Defendants were acting under the color of state law in the

course and scope of their duties and functions as a ents, employees and officers of the Countr
Yy

 
and/or the RTP in engaging in the conduct described h

individual Defendants have acted for an on behalf of tk
and authority vested in them as officers, agents and en

incident to the lawful pursuit of their duties as officers

the RTP.
36.
employees, were acting under color of state law and/
regulations, laws, statues, customs, usages and/or pra

37. Each and all of the acts of the defendants alleg

New York Attorney General, and USPS and USPS Posta

FACT

38. The Car Vandalization is common but when it h

patching his own tires. Plaintiff's cars have been passi‘

At all time hereinafter mentioned the defendar

+
‘
|

arein. At all times relevant herein, the
e Country and/or the RTP with the power
nployees of the City and/or the RTP and

employees and agents of the City and/or

ts, either personally or through their

I compliance with the official rules,

ttices of the Nassau County and New York City.

d herein were done by said defendants while

acting within the scope of their employment by serena Nassau County, New York City,

Inspector.

appens so frequent that one has to learn

rely vandalized while neighbors nearby never

once experienced the same. Timothy Mischke and his team, a family member of NCPD were seen

numerous times at night damaging Plaintiff's cars [NY

Degree]. Once NCPD — 911 called, Plaintiff was told tl
file a complaint with NCDA, there was no further help
keeping, at the very minimal, two cars just to secure hi
39,
Fortunately, Plaintiff notified FBI — Thailand Legate a

On or around April, 2017, Plaintiff was nearly ¢

and ceased the False Arrest. This False Arrest was in a
Defendants’ Orchestrated Plan. This Arrest was consis
Witness[es} of whom comprised of Neighbors Defend:

40. During his job at ‘Quintiles’ in June, 2017. Hi :

Penal §145.14 - Criminal Tampering in the 3rd
here was nothing they can do. Plaintiff moved to
by the said Entity. Henceforth, he has been

8 Liability of a Transportation.

harged with False Felony Charges by NCPD.
bout the incident. FBI ~ New York stepped in
cording to Lt. Danzi and Det. Steller

 

 

ed of Fabricated Evidences and False

ants John/Jane Doe.

employment contract was unjustifiably
ninally investigated by NCPD.

 

terminated a couple months later due to his being crir
41. On February of 2019, both of EDNY Federal }
Hon. Judge Locke] mails sent to Plaintiff, among othe
office employee. Plaintiff's mails have been tampered
Inspector but also USPS Inspector General to investigi
improvement. USPS Postal Inspector assigned local 1 ,

abused this loop-hole to surveillance Plaintiff’ s mails,

 
  
  

onorable Judges’ [Hon. Judge Azrack, and
mails were tampered by USPS — Levittown
since 2014. Plaintiff has asked not only USPS

te the complaint, there was no substantial
enforcement to investigate. As a result, NCPD

parcels, and packages warrantlessly..
 

42. Onor around 07/23/2018, Defendant Belinda Be lamy of Nassau County Social Service’s

Investigator visited Plaintiff’s premises scaring his
harassing his own mother.
43. On 03/02/2019, Plaintiff was threatened and

nother threatening to arrest Plaintiff for

  

jhysically assaulted by his neighbor, “Steven

Sabat” Defendant. This was the act of Hate Crime. M reover, Mr. Sabat vandalized Plaintiff's

vehicle damaged his car with snow shovel. He also use

toe which was fracture months earlier. NCPD turned a
take the said defendant to the Court.

44. Onor around May, 2019, Plaintiffs Neighbor, 4

Plaintiff and verbally assaulted him in public. He also

would physically harm plaintiff in such harsh approach
On or around 08/16/2019, Plaintiff was notified)

45.
someone has filed a dispute for the transaction of “Ver
Plaintiff employed as his ‘EDNY 2:19CV00956’ Depe
aforementioned dispute was on August 15", 2019 whic
County Attorney Office whole day excelling his Dep
violated not only Plaintiff's Rights but also The Wire
Identity Theft and Assumption Deterrence Act codified
fraud codified by 18 U.S.C. $1028. |
46. On May 15", 2019, Nassau County Official, Mr
which violated Plaintiff's Rights codified by 18 U.S.C

 
 
  

the very same shovel to stump on Plaintiff's
iblind eye on this incident and told plaintiff to

Logan Gettings” Defendant, approached
warned Plaintiff of moving out of town or he
NCPD refused to produce a report.

by Citibank (Plaintiff’s Bank) that there was
itext”, the Court Reporting Company
sition Service. Interestingly, the date of the
th was the day that Plaintiff was at Nassau

lL. against the NCPD Defendants. NCPD has

p Act, codified by 18 U.S. Code § 2511,
by 18 U.S.C. $1028(a)(7), and identification

. Cummings, tampered Plaintiff's Mailbox
. § 1705 and NYS Panel Law § 140.14;

 

“Nobody other than USPS Mail Delivery Person allo .
47. On 04/02/2018, Neighbor Defendant “Mr. Ewi

accusing him for performing an ‘Oil Change’ on the s

to drop anything into one’s mailbox”.
g” came to Plaintiff's House yelling at Plaintiff
reet, in front of his house. Mr. Ewing tried

dragging Plaintiff's Sister who broke her foot at the time to clean the Oil Strain on the

aforementioned area. Plaintiff and his family apologized and walked back to the house. Few minutes

later, Plaintiff and his sister saw Mr. Ewing shattered
called. NCPD — 8" Precinct refused to initiate any inv
the cracked plaintiff's car windshield — in Summer pa.
object supporting NCPD’s hypothesis.
48. On February 11" 2015, Defendant “Mr. Schupl
NCPD came to the scene along with detective. Despit

Plaintiff Vehicle’s windshield. Police were

pstigation stating it was the gravel that caused

tked in driveway. No gravel nor evidential

*r” intentionally rear-ended Plaintiff's vehicle.

§ the fact that Plaintiff's vehicle suffers the loss

from only the back of his vehicle, NCPD declared that it was Plaintiff's fault and produced unfairly

accidental report to be in favor of Defendant “Schupl

L. As a result, Plaintiff suffered a total loss of

 
his vehicle. In addition, Plaintiff also suffocated permat
vertebra’ Spine (L4-L5). NCPD refused to initiate an ir

said defendant might have been intoxicated and operat

miles/hour limit zone).

49. Plaintiff's all means of communication have bee

help solving this issue. On 07/11/2015, there was some

Notarized letter to let unverified messenger to pick up

drop it off at Plaintiff's house, which is less than a milk

notarized letter was from Chicago, IL while Plaintiff
USPS Levittown Post Office Supervisor, “Mike Castel
claimed letter, managed to release Plaintiff's package
“Counterfeit Gold” that Plaintiff had already canceled.

 
 

nent damage of his lower-back/ ‘lumbar spine
? vestigation of Plaintiff's Complaint that the

id vehicle recklessly (high speed in 30

n tampered and there was no one that could
one claimed to be Plaintiff forged the

he package from USPS Levittown Office to
+ down the road. Interestingly, the forged
was in Levittown, NY at the time. Moreover,
lano”, despite knowing that it was a false

to the said messenger. The package was of
Plaintiff has been enduring the Mail

Tampering by this USPS since 2014. Due to the fact that there was USPS employee involved,

Plaintiff has forwarded his complaint to not only USP
Plaintiff's mails often being tampered and Mail Man ‘

8 Inspector but also USPS OIG. Till date,
Michael Judice” is knowingly delivering it to

arol Does, there was no action took place.

 

Plaintiff's mailbox. Once notified to his Supervisor, C

50.
week later, he withdrawn. Mr. Ahuja produced a checl

  
 
  

Plaintiff decided to invest in a Liquor Store wi

was bounced. He stated that he knows big cop in NCP
said ‘Bounced Check’ - NYS PEN § 190.05!. Plaintifi
Consequently, there was no DA had shown any sign )

h his Family’s Friend, “Kashmir Abuja”. A

of Forty Thousand Dollars ($40,000) in which
and nobody would get him in trouble for the
and his Mother went to seek help from NCDA.

help for the aforementioned criminal matter.

Notwithstanding, Plaintiff then moved to seek help fire m Defendant ‘Judy Blumenberg’ of New York

Attorney General (NYAG) — Bureau of Consumer Fr

  
 

the letter from the aforementioned office that Plaintifi

County office. Once Plaintiff called to verify the statv

4uds & Protection. A year later, Plaintiff received

s case was transferred to NYAG - Nassau

is of the case, Plaintiff was told by the said

office’s NYAG Defendant John Does that Plaintiff was criminally investigated by NCPD. Asa

result, NYAG would not be able to provide any help
any further.

in pertinent to Plaintiff Mother’s bounced check

 

“1. NYS PEN § 190.05 — Issuing a bad check (class B misdemedn

A person is guilty of issuing a bad check when:

 

 

1. (a) As a drawer or representative drawer, he utters a check knowing that

or}:

he or his principal, as the case may be, does not then|have

sufficient funds with the drawee to cover it, and (b) he intends or believes a the time of utterance that payment will be refused by the

drawee upon presentation, and (c) payment is refused by the drawee upon|

  

2. (a) He passes a check knowing that the drawer thereof does not then hav}
|

resentation; or
sufficient funds with the drawee to cover it, and (b) he intends or

believes at the time the check is passed that payment will be refused by the drawee upon presentation, and (c) payment is refused by the drawee

upon presentation.

 
51. On July 17", 2019 during the Conference Call

interference during the course. This signified that there
aforementioned course; the Federal Case Conference.

been taking place numerous occasions especially du

Illegal Surveillance has been taking place since days

against one of NCPD members.

52. After knowing that Plaintiff was being falsely ct

r the Case: 2:18CV00956, there was an
was NCPD tapping his phone during the

fa

‘his indication was not the first time as it has
ring Plaintiff's Job Interview{s]. NCPD’s

ter Plaintiff went to FBI to produce Statement

1

al

timinalized by NCPD. He moved to file a

 

complaint with NCDA ~ Public Corruption for the same. A week later, Chief of the bureau, Defendant

‘Christine Maloney’ denied helping. The answer was
53.

initiate these False Allegations to Royal Thailand Polic

surveillance by RTP but also nearly being charge with

54.

most of accidents plaintiff involved, insurance compa!

accidents he was passively involved.

55.

Plaintiff 20 points repeated tickets in one stop is now

NCPD retaliate Plaintiff by issuing Frivolous Tr

[inconsistent] testimony. His Arrest[s] are now being |
possibly false arrest[s], some of which have already b
56,
to the fact that Plaintiff is targeted individual by NCP

Plaintiff was prohibited from getting an empia

with Nassau County’s Republican Club as most appoi
the county is under influenced/controlled by the afot
57.

in. Moreover, NCPD move to defame/ “Libel per se”:

NCPD Defame Plaintiff of False Allegation{s] t

Plaintiff's Right to life has dignity and a will of their a
58.

under New York State Corporation Law known as “P

On May 20", 2015, Plaintiff incorporated his

could never be able to receive any IT contract. This i
NCPD. Each and every call/email were interfered by

is under investigated for unidentified criminal activi

Plaintiff decided to move to Thailand for a new

 

that ‘Plaintiff's Complaint doesn’t warrant’.
life. Notwithstanding, NCPD managed to
» (RTP). As a result, not only Plaintiff was being

talse Crimes he never aware of.

NCPD intentionally issues nearly all Accident Reports to be unfairly to Plaintiff. As a result,

nies have found plaintiff to be highly liable for
afc Citations. One of NCPD officers that issued
caught embellished the truth during his
nvestigated by Nassau District Attorney for
een dismissed.

yment within Nassau County, NY. This was due
D. In addition, plaintiff was told to volunteer
pted job within the County and Towns within
rementioned political party.

) many people in the community Plaintiff lives
plaintiff on Social Media [Facebook] violating
wn [U.S. Constitutions: 2"¢ Amendment}.

pwn IT firm specialized in ‘Data Warehouse’

ure Soft Incorporation”. Notwithstanding, he

 

due to the unconstitutional surveillance by

he said law enforcement claiming that Plaintiff

y[ies].

 
 

59. | NCPD prevent Plaintiff from not only living fréely but to able to pursue his career and prosper

in life. NCPD established discriminatory and unjustifi

ed surveillance against Plaintiff since 2015. The

year that Plaintiff went to FBI to produce statement against some of NCPD officers. Due to the fact

that each and every surveillance require Court’s war:

ant, NCPD manage to acquire warrant[s] by

fabricating false evidences, orchestrate false witnesses, and producing False Criminal Complaints

against Plaintiff by Plaintiff's Neighbors ~ Defendants
Racial Profiling Program aiming solely to prevent Plai
and to segregate Plaintiff from living freely and equa
Community during 2011 — 2016 (See: 1. RAZA V. CIT)
Services Division)'.

Annotation: Plaintiff is of Under-Represented Minor!
and Socrates Follower. :
60. From 2015 —till date, Plaintiff MARUT PANCH
the address 450 Gardiners Avenue, Levittown in Nas
61. Defendants, collectively and individually, whil
conduct which constituted a custom, usage, practic :
municipality/authority, which is forbidden by the Co
62. All of the aforementioned acts deprived Plain

guaranteed to constituents of the United States by t

Neighbors John/Jane Doe. This Unconstitutional

 

tiff from getting a job matching with his Degree

   
 
 
 
 

ly same way NYPD once did to Muslim

Y OF NEW YORK, 2. Handschu v. NYPD Special

ity from Thailand of whom believes in Buddhism |

JITKAEW, is lawfully present at his premise, of

au County in the State of New York.

e acting under color of state law, engaged in
procedure or rule of the respective
stitutions of the United States.

iff of the rights, privileges and immunities

ne First, Fourth, Fifth and Fourteenth

Amendments to the Constitutions of the United States of America and were therefore in violation of

42 U.S.C. § 1983.

63. The acts complained of were carried out by the aforementioned individual defendants in their

official capacities with all the actual and/or apparent

authority attendant thereto.

64. The acts complained of were carried out by the aforementioned individual defendants in their

official capacities pursuant to the customs, usages, pF
OF NASSAU, New York City and Royal Thai Police, all

department.

ractices, procedures, and rules of THE COUNTY

under the supervision of ranking officers of said

 

1.1 RAZA V. CITY OF NEW YORK: - Raza et al v. City of New rr et al, EDNY 1:13-cv-03448 - The NYPD's program, dedicated to

the total surveillance of Muslims in the greater New York City area, opera

are a basis for law enforcement scrutiny

ed under the unconstitutional premise that Muslim beliefs and practices

1.2 Handschu v. Special Services Division, SDNY 1:71-cv-02203-CSH-SCS ~ This case involves a challenge to various surveillance and

investigative practices directed at political organizations by the New YorkiCity Police Department

 
 

 

CAUSES OFIACTION
FIRST CLAIM FOR RELIEF
42 U.S.C. §1983, 29 U.S.C. §440, ig U.S.C. §249, 28 U.S.C. §1331

 

   
 
 
 

and First and Fourteenth Amendments
By Plaintiff Against All Defendants

65. Plaintiff repeat and reallege by reference pari graphs 1 through 64 as if
fully set forth herein. |
66. Plaintiff MARUT PANCHITKAEW repeats, reiterates, and realleges each and every allegation
set forth above with the same force and effect as if f lly set forth herein and at length.
67.  Asaresult of defendants’ conduct, Plaintiff Ww s subjected to illegal surveillance, improper and
falsely investigated without probable cause, privilege , of consent.
68.  Asaresult of the foregoing, Plaintiff's liberty was restricted, he was put in fear for his safety,
and he was humiliated, emotional anguished, and mentally effect.
69. By their conduct, as described herein, and acting under color of state law to deprive the
Plaintiff of their rights to freedom of speech, assem {ly and association under the First and
Fourteenth Amendments, the individual Defendantsjare liable for violation of 42 U.S.C. 1983 which
prohibits the deprivation under color of state law of rights secured under the United States
Constitutions. |
70. As aconsequence of the individual Defendants’ actions, Plaintiff has suffered violations of
their First and Fourteenth Amendment rights to free speech, assembly and association. Plaintiff is
afraid and apprehension that they will, again, be subject to similar unlawful acts by Defendants done
for the purpose of limiting and preventing his First Amendment.
71. As adirect and proximate result of the individual Defendants’ unlawful actions, Plaintiff has
suffered damages including, physical, mental and emjotional injury and pain, mental anguish,

suffering, humiliation and embarrassment.

 

SECOND CLAIMIFOR RELIEF

   

(Monell Claim)
By Plaintiff Against NCPD, NCDA, |NYAG, NYPD, RTP Defendants
72. Plaintiff repeats and re-alleges by reference paragraphs 1 through 71 as if fully set forth

herein.

 
detinalne i J Ll if.

 
    
 
 
 
  
 
  
 

73.  Atall relevant times herein, All Defendants, actin through its Nassau County, New York City
and Thai Royal Police, developed, implemented, enforc . , encouraged and sanctioned de facto
policies, practices, and/or customs exhibiting deliberate indifference to the Plaintiff's constitutional
rights which caused the violation of such rights.
74. All Defendants’ unlawful actions were done willf lly, knowingly and with the specific intent to
deprive Plaintiff of his constitutional rights under the Fi st, and Fourteenth Amendments to the U.S.
Constitutions. |

75. The constitutional abuses and violations by NYPI , NCPD, and RTP Defendants, through the
actions of its Police Department, were and are directly. nd proximately caused by policies, practices
and/or customs developed, implemented, enforced, e , couraged and sanctioned by NYPD, NCPD, and
RTP Defendants, including the failure: (a) to adequatel supervise and train its officers and agents,
employee, including the Defendants, thereby failing to adequately discourage further constitutional
violations on the part of its police officers; (b) to prop Lrly and adequately monitor and discipline its
officers/hospital staff, including Defendants; and (c) t : adequately and properly investigate citizen
complaints of police misconduct, and, instead, acts of misconduct were tolerated by the County of
Nassau (NY), New York City, and Country of Thailand.
76. Upon information and belief, NYPD, NCPD, an ) RTP Defendants have, acting through its NYPD,
NCPD, and RTP, developed, implemented, enforced, éncouraged and sanctioned a de facto policy,
practice, and/or custom of unlawfully interfering with and/or arresting, detaining, confining without
reasonable suspicion or probable cause, individuals ho exercise their rights under the First
Amendment by engaging in monitoring and documenting police activities and/or misconduct.

77. NYPD, NCPD, and RTP Defendants’ unlawful an tions were done willfully, knowingly and with
the specific intent to deprive Plaintiff of his constitut onal rights under the First, and Fourteenth
Amendments to the U.S. Constitutions. :
78. NYPD, NCPD, and RTP Defendants have acted with deliberate indifference to the
constitutional rights of Plaintiff. As a direct and prox mate result of the acts as stated herein by each
of the Defendants, the Plaintiff's constitutional rights have been violated which has caused him to
suffer physical, mental and emotional injury and pain, mental anguish, suffering, humiliation and
embarrassment.

79. Plaintiff has no adequate remedy at law and|

will suffer serious and irreparable harm to his
constitutional rights unless Defendants are enjoined from continuing their unlawful policies,

practices, and/or customs which have directly and I roximately caused such constitutional abuses.
 

    
  
    

THRID CLAIM FOR RELIEF

Article |, Section 11 of New York State Constitutions
By Plaintiff Against A { Defendants

80. ‘Plaintiff repeat and reallege by reference parag aphs 1 through 79 as if fully set forth herein.
81. The acts of NYPD, NCPD, and RTP Defendants, lcting under color of law, in planning to false
investigation, and illegal surveillance of Plaintiff was racially motivated and were done without lawful
justification, and were designed to and did cause spec fic and serious mentally harm, pain and
suffering to the Plaintiff in violation of their Constituti nal rights to equal protection as guaranteed
by Article |, Section 11 of the Constitutions of the Stat of New York.
82. The foregoing acts and conduct of Defendants ere a direct and proximate cause of injury
and damage to Plaintiff and violated his rights as guar nteed by the Constitutions of the State of New
York.

FORTH CLAIM F : R RELIEF

 
  
  

(Respondent Superior)
By Plaintiff Against il Defendants
83. Plaintiffs repeat and reallege paragraphs 1 th ! ugh 82 as if fully set forth herein.
84. The conduct of NCPD Defendants occurred wt ile they were on duty and in uniform, in and
during the course and scope of their duties and funct ions as Nassau County Police Officers and while
they were acting as agents and employees of the NCPD Defendants. NCPD Defendants is liable to

Plaintiff under the common law doctrine of respondent superior.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff pray for relief as follows:

 

a. A declaration that Defendants’ conduct violated the First, and Fourteenth Amendments to
the U.S. Constitutions and Plaintiff's rights under the New York State Constitutions and state
common law in the manners alleged herein, upon consideration of the evidences adduced at trial or
otherwise;
b. An injunction enjoining NCPD, NYPD, and RTP Defendants from engaging in conduct to
unlawfully disrupt, disperse, interfere with or prevant the lawful First Amendment activities
explained of herein;

c. Award Plaintiff compensatory damages seepst the NCPD, NYPD and RTP Defendants,

 
including, but not limited to any emotional distress, re-compensable costs related to criminal
defenses, and any other compensatory damages as Tmt by law and according to proof at trial;
d. Award Plaintiff punitive damages; :
e. Award costs of Suit pursuant to 42 U.S.C. §1983, §1920 and §1988;

f. Award such other and further relief as this court may deem appropriate and equitable,
including injunctive and declaratory relief as may be required in the interest of justice.

g. Fifty Percent (50%) of the settlement, and/or/Award for this suit will be donated to the Non-

Profit Agency as Honorable Court deemed appropriate.

| declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge.

 

Date: December 17, 2019

Truth{uky Yours,
——

Federal Litigant

450 GARDINERS AVENUE
LEVITTOWN, NY 11756
TEL: 516-996-9349 (C)
TEL: 516-396-0987 (H)
PLAINTIFF ~ PRO SE

(IN PROPRIA PERSONA)

 
